                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS


 IN RE: TESTOSTERONE                             MDL No. 2545
 REPLACEMENT THERAPY
 PRODUCTS LIABILITY LITIGATION


 This Document Relates to: Allan                 Master Docket Case No. 1:14-cv-01748
 Dunlap v. AbbVie Inc., et al., 1:16-cv-
 1390                                            Hon. Judge Matthew F. Kennelly


             NOTICE OF MOTION TO WITHDRAW AS COUNSEL

      PLEASE TAKE NOTICE that, if the Court deems it necessary, the

undersigned will appear before the Honorable Judge Matthew F. Kennelly on

Thursday, May 29, 2019 at 9:30 a.m., in Courtroom 2103, in the Everett McKinley

Dirksen United States Courthouse, 219 South Dearborn Street, Chicago, Illinois and

present the Motion to Withdraw as Counsel, copies of which were served through the

Court’s electronic filing system.



Dated: May 15, 2019                        Respectfully submitted,


                                           /s/ Trent B. Miracle
                                           Trent B. Miracle
                                           Brendan A. Smith
                                           SIMMONS HANLY CONROY
                                           One Court Street
                                           Alton, IL 62002
                                           Telephone: (618) 259-2222
                                           Facsimile: (618) 259-2251
                                           tmiracle@simmonsfirm.com
                                           bsmith@simmonsfirm.com




                                             1
                            CERTIFICATE OF SERVICE


      I hereby certify that on May 15, 2019, the foregoing document was filed via

the Court’s CM/ECF system, which will automatically serve and send email

notification of such filing to all registered attorneys of record.


                                                /s/ Brendan A. Smith




                                            2
